Mr. Presiding Justice Sears delivered the opinion of the court. But one question of controlling importance is presented, viz.: Did the payment of all assessments due upon December 12, 1896, as evidenced by the receipt of that date, operate to leave Robert Haggerty a member of the appellant order in good standing at the time of his death, on December 14, 1896 ? We are of opinion that it did so operate, and that so far as appears from this record, the payment was regular and effective. It is contended by counsel for appellant that Haggerty having been, by force of his default in payment of assessment 212, suspended in October, 1896, he could not, under the laws of the order, become again a member in good standing until he had been received back into the order under the provisions of section 10. We do not so understand the provisions. Section 7 provides for suspension upon failure of payment by a member, and makes other provisions governing the relation of the member to his subordinate lodge. Haggerty was not a member of any subordinate lodge, but was a member at large. If, however, he was still subject to suspension under the provisions of section 7, yet this did not operate to drop him from membership. The provisions of section 7 are self-executing to effect a suspension. The provisions of section 9, which provide for dropping a member from the order, are not self-executing, but require affirmative action by the order. Haggerty’s suspension, if he was suspended by non-payment of assessment Eo. 212, could be waived and he could become again a member in good standing merely by the payment of his delinquent dues and assessments and the acceptance of them by the order, and without any other action on the part of the order except the accepting of the payment. If Haggerty had been actually dropped from membership by affirmative action of the order, which he was not, then the contention of counsel that a reinstatement could not be effected merely by payment of delinquent dues and assessments would be tenable. But Haggerty had never, so far as the evidence discloses, ceased to be a member of the order, and he was, at most, merely under suspension for delinquency, and subject to a forfeiture of his membership, which forfeiture was never effected. N. W. T. M. Ass’n v. Schauss, 148 Ill. 304; High Court I. O. F. v. Edelstein, 70 Ill. App. 95. That the payment of the delinquent dues was not made until after thirty days had expired from the date of the suspension, is not, as we view it, sufficient to prevent the payment and its acceptance from operating to waive the suspension. Evidently it was so regarded by the order, for the bill which was paid was formally made out to Haggerty as debtor on December 12, 1896, after more than thirty days had elapsed since the suspension. Elmer v. M. B. L. Ass’n, 19 N. T. Supp. 289; Bankers & M. Ass’n v. Stapp, 77 Tex. 517; Moore v. Order of R. C., 90 Ia. 721. So far as the regularity of the payment evidenced by the receipt is concerned, it is enough to say that the receipt, in the absence of any other showing, is not only sufficient evidence of payment, but it is evidence of a very high character. Winchester v. Grosvenor, 44 Ill. 425; Neal v. Handley, 116 Ill. 418. That George Snyder, who, as clerk or assistant of the financial secretary, executed the receipt for him, afterward became a defaulter, is of no importance. So far as the record discloses, he was acting in his capacity as clerk or assistant of the financial secretary when this payment was made. His authority to receive this payment and to receipt for the same may be concluded from the fact that he had been permitted to receive and receipt for like payments by Haggerty for several years preceding. The evidence shows a right of recovery. Ho defense was established. The court properly directed a verdict for the plaintiff, appellee. “ The judgment is affirmed.